NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-JUN-2020
                                            09:11 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       DWIGHT J. VICENTE, Claimant-Appellant/Appellant, v.
  HILO MEDICAL INVESTORS, LTD., Employer-Appellee/Appellee, and
 AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES, Insurance
   Carrier-Appellee/Appellee, and JOHN MULLEN & COMPANY, INC.,
               Insurance Adjuster-Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
        (CASE NO. AB 2015-259(H)(S); DCD NO. 1-87-00882)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over an appeal by Claimant-Appellant/
Appellant Dwight J. Vicente (Vicente), self-represented, from the
Labor and Industrial Appeals Board's (LIRAB) January 6, 2020
interlocutory order denying Vicente's November 25, 2019 motion to
limit jurisdiction and for a remedy in the LIRAB's future trial
in LIRAB Case No. 2015-259(H)(S) (LIRAB proceeding).       The record
on appeal in CAAP-XX-XXXXXXX does not include a final decision or
order by LIRAB regarding its review of a June 3, 2015 decision by
the Director of the Department of Labor and Industrial Relations
regarding Vicente's claim for further workers' compensation
benefits for a May 3, 1987 injury.
          An aggrieved party may appeal a final decision and
order by the LIRAB directly to the Hawai#i Intermediate Court of
Appeals pursuant to Hawaii Revised Statutes (HRS) § 386-88 (2015)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and HRS § 91-14(a) (2012 & Supp. 2019).       The appealability of a
decision and order of the LIRAB is governed by HRS § 91-14(a).
"[A]n order that finally adjudicates a benefit or penalty under
the worker's compensation law is an appealable final order under
HRS § 91-14(a), although other issues remain."       Lindinha v. Hilo
Coast Processing Co., 104 Hawai#i 164, 168, 86 P.3d 973, 977
(2004) (citation omitted); see Bocalbos v. Kapiolani Med. Ctr.,
89 Hawai#i 436, 443, 974 P.2d 1026, 1033 (1999) (holding that "a
decision that finally adjudicates the matter of medical and
temporary disability benefits is an appealable final order under
HRS § 91–14(a), even though the matter of permanent disability
has been left for later determination.").
          In the instant case, LIRAB's January 6, 2020
interlocutory order does not finally adjudicate any benefit or
penalty, nor does it finally determine the substantive issues in
the underlying LIRAB proceeding.       Absent an appealable final
decision or order by the LIRAB on the substantive issues in LIRAB
Case No. 2015-259(H)(S), Vicente's appeal is premature and we
lack appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, June 3, 2020.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   2